DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Species 6 (Figure 17A) in the reply filed on 03/07/2022 is acknowledged. Claims 1, 15, and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 148 defines reference numeral 1708 as “the bifurcated needle lumens portion.” However, paragraph 147 defines reference numeral 1708 as one of the “hinged joints” and further Figure 17A identifies a hinged joint with reference numeral 1708. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 42 and 45-54 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US Pub. No. 2007/0118151) and Nobles et al. (US Pub. No. 2014/0148825).
Regarding claim 42, Davidson discloses a method of suturing anatomical tissue (for example, see Figures 5-10) comprising grasping adjacent portions of the tissue to be sutured between a first grasping arm and a second grasping arm (top and bottom portions of tissue 6 being grasped between first grasping arm 170 and second grasping arm 140), wherein the second-3-Application No.: 16/712014 Filing Date:December 12, 2019grasping arm (140) comprises a first suture mount for holding portions of one or more sutures (80) on a first side of the tissue to be sutured (the first suture mount considered the opening holding 84 and through which needle 180 enters to engage 84), advancing a first needle (180) through the grasped portions of the tissue to be sutured from a second side of the tissue to be sutured opposite to the first side to catch the portions of the one or more sutures (80) held in the first suture mount (for example, see Figure 8), and retracting the first needle (180) from the first suture mount to carry the suture portions (80) back through grasped portions of the tissue to be sutured such that the one or more sutures (80) extend through the portions of the tissue to be sutured (for example, see Figure 9). Davidson fails to disclose the second arm comprises a second suture mount for holding portions of one or more sutures on a first side of the tissue to be sutured, advancing a second needle through the grasped portions of the tissue to be sutured from a second side of the tissue to be 
Nobles also discloses a method of suturing anatomical tissue (for example, see Figures 62-70) comprising grasping tissue (8, 132B) with a grasping portion (4104; for example, see Figure 66, 68). Nobles teaches the grasping portion (4104) comprises two suture mounts (4126) for holding portions of one or more sutures on a first side of the tissue to be sutured, and further teaches two needles (4106, 4107) and performing the step of advancing both needles through the grasped portions of the tissue to be sutured from a second side of the tissue to be sutured opposite to the first side to catch the portions of the one or more sutures held in the second suture mount (for example, see Figures 62, 64-68 and paragraph 227), and retracting both needles from the second suture mount to carry the suture portions back through grasped portions of the tissue to be sutured such that the one or more sutures extend through the portions of the tissue to be sutured (for example, see Figure 69 and paragraph 238). Thus, the manner of enhancing a particular device and method (a second suture mount for holding portions of one or more sutures and a second needle for advancing through the grasped portions of tissue to be sutured and for retracting to carry the suture portions back through the grasped portions of tissue to be sutured, and further performing the advancing and retracting steps with the second needle) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Nobles. 
Regarding claim 45, Davidson as modified further discloses aligning the first and second needles and the adjacent portions of the tissue to be sutured grasped therebetween with the first and second suture mounts (for example, see Figures 6-8 od Davidson and Figures 66-68 of Nobles).
Regarding claim 46, Davidson as modified further discloses using the one or more sutures extending through the portions of the tissue to be sutured and/or one or more subsequently placed sutures to secure the portions of the tissue to be sutured relative to each other by pulling on one or both of the suture ends to draw the suture tight against the first surface of the tissue (for example, see paragraph 89, describing pulling suture 80, to form the knotted loop about the edge 7 of leaflet 6, thus the suture  is considered to be pulled tight against the surfaces of the tissue).
Regarding claim 47, Davidson as modified further discloses applying a knot to the one or more sutures and/or the one or more subsequently placed sutures (for example, see paragraph 89, disclosing a “knotted loop”).
Regarding claim 48, Davidson as modified further discloses the knot is applied from the first side of the tissue to be sutured (the suture is applied on the first side such 
Regarding claim 49, Davidson as modified further discloses the tissue to be sutured is not being grasped when the knot is applied (for example, see Figure 10).
Regarding claim 50, Davidson as modified further discloses the first and second needles are deployed and/or retracted simultaneously or sequentially (see Nobles paragraphs 227 and 237).
Regarding claim 51, Davidson as modified fails to disclose whether the first and second grasping arms and the needles are provided on a suturing device controlled by a single handle operated from outside of a patient's body. However, Nobles further teaches a single handle for operating the suturing device (for example, see Nobles Figure 38A), wherein the handle is operated outside the body since different actuators are provided to enable the surgeon to manually operate the components of the device (for example, se Figure 38A, manual actuators 3146). Thus, the manner of enhancing a particular device and method (a single handle operated from outside of a patient’s body for controlling the first and second grasping arms and the needles) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Nobles. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art suturing device and method of Davidson and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that a single handle operated from outside of a patient’s body for 
Regarding claim 52, Davidson as modified fails to disclose drawing a first pledget carried by the one or more suture portions extending through the portions of the tissue to be sutured into contact with the first surface of the tissue to be sutured and regarding claim 53, Davidson as modified fails to disclose delivering a second pledget along the one or more suture portions extending through the portions of the tissue to be sutured into contact with the second surface of the tissue to be sutured. However, Nobles further teaches one or more pledgets can be attached to the suture portions, either before or after the knot is tied or applied, and located distal and/or proximal to the knot (for example, see paragraphs 174, 188, 211, 292/Fig. 116). Thus, the manner of enhancing a particular device and method (providing the one or more sutures with a pledget and drawing a first pledget along the one or more sutures into contact with the first tissue surface and delivering a second pledget along the one or more sutures into contact with the second tissue surface) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Nobles. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art suturing device and method of Davidson as modified by Nobles and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that pledgets applied to the first and second surfaces in Davidson as modified by Nobles, would further assist in securing the suture in place and prevent the 
Regarding claim 54, Davidson as modified further discloses the tissue to be sutured is a mitral valve (9; for example, see paragraph 86).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson and Nobles et al. as applied to claim 42 above, and further in view of Vola et al. (US Pub. No. 2016/0045315).
Davidson as modified by Nobles further discloses holding the adjacent portions of the tissue to be sutured between the first and second grasping arms in an orientation generally perpendicular to a longitudinal axis of a delivery device carrying the first and second needles and the first and second grasping arms (for example, see Figure 7). Davidson as modified by Nobles fails to disclose delivering the first and second needles parallel to the longitudinal axis. Instead, Davidson as modified discloses delivering the first and second needles at an angle relative to the longitudinal axis (for example, see Figure 7). Vola also discloses a suturing device and method (for example, see Figure 14). Vola teaches the grasping arm (4b3) is hingedly connected to a member (4b2) which is hingedly connected to the elongate body of the suturing device that contains the needle such that a suture mount (“c”) can be positioned in line with the needle (12) trajectory and further performing the step of delivering the needle (12) parallel to the longitudinal axis of the delivery device (for example, see paragraph 51 Figures 14-15). To provide the suturing device of Davidson as modified by Nobles with the first and second grasping arms hingedly connected to a member that is hingedly connected to the elongate body of the suturing device that contains the needles and performing the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 4:30 AM - 3:00 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 17, 2022